 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   ROBERT HATCHER,                                     Case No.: 3:19-cv-00614-WQH-AGS
     Inmate Booking No. 19705701,
12
                                        Plaintiff,       ORDER:
13
                          v.                             (1) DENYING MOTION TO
14
                                                         PROCEED IN FORMA PAUPERIS
15                                                       AS BARRED BY 28 U.S.C. § 1915(g)
     SONIA MARTINEZ; LISA MINNICK;                       [ECF No. 2]
16   CASEY MONAHAN; MELISSA
17   ZAVALA; OFFICER JENCEN; DREW                        (2) DISMISSING CIVIL ACTION
     GARRISON; JOSHUA BRISBANE,                          WITHOUT PREJUDICE FOR
18
                                     Defendants.         FAILURE TO PAY FILING FEE
19                                                       REQUIRED BY 28 U.S.C. § 1914(a)
20
21         Plaintiff, Robert Hatcher, currently housed at the San Diego Central Jail, has filed a
22   civil rights Complaint pursuant to 42 U.S.C. § 1983. (ECF No. 1). Plaintiff has not prepaid
23   the full civil filing fee required by 28 U.S.C. § 1914(a); instead, he has filed a Motion to
24   Proceed In Forma Pauperis (“IFP”). (ECF No. 2).
25   I.    Motion to Proceed IFP
26         “All persons, not just prisoners, may seek IFP status.” Moore v. Maricopa County
27   Sheriff’s Office, 657 F.3d 890, 892 (9th Cir. 2011). “Prisoners,” however, “face an
28                                                   1
                                                                             3:19-cv-00614-WQH-AGS
 1   additional hurdle.” Id. In addition to requiring prisoners to “pay the full amount of a filing
 2   fee,” in “increments” as provided by 28 U.S.C. § 1915(a)(3)(b), Williams v. Paramo, 775
 3   F.3d 1182, 1185 (9th Cir. 2015), the Prison Litigation Reform Act (“PLRA”) amended §
 4   1915 to preclude the privilege to proceed IFP:
 5                 . . . if [a] prisoner has, on 3 or more prior occasions, while incarcerated or
                   detained in any facility, brought an action or appeal in a court of the United
 6
                   States that was dismissed on the grounds that it is frivolous, malicious, or fails
 7                 to state a claim upon which relief can be granted, unless the prisoner is under
                   imminent danger of serious physical injury.
 8
 9   28 U.S.C. § 1915(g).       “This subdivision is commonly known as the ‘three strikes’
10   provision.”    Andrews v. King, 398 F.3d 1113, 1116 n.1 (9th Cir. 2005) (hereafter
11   “Andrews”).
12         “Pursuant to § 1915(g), a prisoner with three strikes or more cannot proceed IFP.”
13   Id.; see also Andrews v. Cervantes, 493 F.3d 1047, 1052 (9th Cir. 2007) (hereafter
14   “Cervantes”) (stating that under the PLRA, “[p]risoners who have repeatedly brought
15   unsuccessful suits may entirely be barred from IFP status under the three strikes rule”).
16   The objective of the PLRA is to further “the congressional goal of reducing frivolous
17   prisoner litigation in federal court.” Tierney v. Kupers, 128 F.3d 1310, 1312 (9th Cir.
18   1997). “[S]ection 1915(g)’s cap on prior dismissed claims applies to claims dismissed both
19   before and after the statute’s effective date.” Id. at 1311.
20         “Strikes are prior cases or appeals, brought while the plaintiff was a prisoner, which
21   were dismissed on the ground that they were frivolous, malicious, or failed to state a claim,”
22   Andrews, 398 F.3d at 1116 n.1 (internal quotations omitted), “even if the district court
23   styles such dismissal as a denial of the prisoner’s application to file the action without
24   prepayment of the full filing fee,” O’Neal v. Price, 531 F.3d 1146, 1153 (9th Cir. 2008).
25   Once a prisoner has accumulated three strikes, he is prohibited by § 1915(g) from pursuing
26   any other IFP action in federal court unless he can show he is facing “imminent danger of
27   serious physical injury.” See 28 U.S.C. § 1915(g); Cervantes, 493 F.3d at 1051–52 (noting
28                                                  2
                                                                                3:19-cv-00614-WQH-AGS
 1   § 1915(g)’s exception for IFP complaints which “make[] a plausible allegation that the
 2   prisoner faced ‘imminent danger of serious physical injury’ at the time of filing”).
 3   II.   Application to Plaintiff
 4         The Court has reviewed Plaintiff’s Complaint, which contains allegations of
 5   discrimination by the Defendants against “Black Indians,” in connection with a purchase
 6   or attempted purchase of shirts using clothing vouchers. (ECF No. 1 at 3). The Complaint
 7   does not contain “plausible allegations” which suggest Plaintiff “faced ‘imminent danger
 8   of serious physical injury’ at the time of filing.” Cervantes, 493 F.3d at 1055 (quoting 28
 9   U.S.C. § 1915(g)).
10         A court “may take notice of proceedings in other courts, both within and without the
11   federal judicial system, if those proceedings have a direct relation to matters at issue.” Bias
12   v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (quoting Bennett v. Medtronic, Inc., 285
13   F.3d 801, 803 n.2 (9th Cir. 2002)); see also United States ex rel. Robinson Rancheria
14   Citizens Council v. Borneo, Inc., 971 F.2d 244, 248 (9th Cir. 1992).
15         This Court takes judicial notice that Plaintiff, while incarcerated, has brought at least
16   three prior civil actions that were dismissed on the grounds that they were frivolous,
17   malicious, or failed to state a claim upon which relief may be granted. See 28 U.S.C. §
18   1915(g); see also Harris v. Mangum, 863 F.3d 1133, 1143 (9th Cir. 2017) (“[W]e hold that
19   when (1) a district court dismisses a complaint on the ground that it fails to state a claim,
20   (2) the court grants leave to amend, and (3) the plaintiff then fails to file an amended
21   complaint, the dismissal counts as a strike under § 1915(g).”).
22         They are:
23         1)     Hatcher v. Aurthur, et al., Civil Case No. 3:18-cv-00491-LAB-KSC (S.D.
24                Cal. Mar. 31, 2018) (denying motion to proceed IFP and dismissing civil
25                action brought pursuant to § 1983, which sought to bring “criminal charges”
26                against two Indiana residents and Michelle Obama, the First Lady of the
27                United States, as frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i)) (strike
28                                                  3
                                                                               3:19-cv-00614-WQH-AGS
 1                one);
 2          2)    Hatcher v. Monahan, Civil Case No. 3:18-cv-00492-CAB-KSC (S.D. Cal.
 3                June 14, 2018) (dismissing civil action brought pursuant to § 1983 as failing
 4                to set forth factual allegations, failing to state an excessive force claim, and
 5                failing to prosecute in that no amended complaint was filed after the court
 6                granted leave to amend) (strike two); and
 7          3)    Hatcher v. Dr. Blake, et al., Civil Case No. 3:18-cv-00561-MMA-MDD (S.D.
 8                Cal. July 17, 2018) (dismissing civil action brought pursuant to 28 U.S.C. §
 9                1331 and Bivens as failing to set forth factual allegations; failing to state a
10                claim against medical staff based on his “right to medical care,” right to be
11                free of “cruel and unusual punishment,” and state court pleadings requesting
12                the medical staff be held in contempt for discriminating against him as a
13                Blackfoot Indian; and for failing to prosecute in that no amended complaint
14                was filed after the court granted leave to amend) (strike three).
15          Accordingly, because Plaintiff has, while incarcerated, accumulated at least three
16   “strikes” within the meaning of § 1915(g), and he fails to make a “plausible allegation”
17   that he faced imminent danger of serious physical injury at the time he filed his Complaint,
18   he is not entitled to proceed IFP in this action. See Cervantes, 493 F.3d at 1055; Rodriguez,
19   169 F.3d at 1180 (finding that 28 U.S.C. § 1915(g) “does not prevent all prisoners from
20   accessing the courts; it only precludes prisoners with a history of abusing the legal system
21   from continuing to abuse it while enjoying IFP status”).
22   III.   Conclusion and Order
23          For the reasons set forth above, the Court hereby:
24          (1)   DENIES Plaintiff’s Motion to Proceed IFP (ECF No. 2) as barred by 28
25                U.S.C. § 1915(g);
26
27
28                                                 4
                                                                             3:19-cv-00614-WQH-AGS
 1         (2)    DISMISSES this civil action sua sponte without prejudice for failing to prepay
 2   the $400 civil and administrative filing fees required by 28 U.S.C. § 1914(a).
 3         The Clerk shall close the file.
 4         IT IS SO ORDERED.
 5   Dated: April 10, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                                5
                                                                            3:19-cv-00614-WQH-AGS
